DETAILED ACTION
The Request for Continued Examination (RCE) filed on 07/06/2020 under 37 CFR 1.53(d) based on parent Application No. 15/799,452 is acceptable and a RCE has been established. An action on the RCE follows.

The Amendments and Remarks filed on 06/01/2020, submitted with the filing of the RCE have been received and entered.  Claims 1-11 as amended are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 3-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine U.S. Publication 2014/0101587, and further in view of Baudisch U.S. Publication 2004/0150664.

	Referring to claim 1, Sekine teaches a user interface method, performed by a computer, comprising:
	identifying a window that exists in an area determined in accordance with a relative distance between a starting point and a current operating point of an input operation by a user to move an object, and a direction from the starting point to the current operating point, in an operation to select a window as a movement destination of the object, from among a plurality of windows (when the user drags an icon, i.e. icon 14 shown in Figure 4, from the starting point to the current point, a second element such as a window is extracted from among the plurality 
	displaying a movement destination candidate icon indicating the identified window (displaying a third element, such as an icon, representing the identified second element) (Sekine: paragraphs [0026], [0052] and further shown in Figures 4-5). 
 Although Sekine teaches determining a window from among a plurality of windows (determining a second element from a plurality of second elements) (Sekine: paragraph [0026] and further shown in Figures 4-5), Sekine fails to explicitly teach the windows are each displayed on one of a plurality of displays respectively (Sekine teaches the plurality of windows are displayed on a single display).  
Baudisch teaches identifying an element as a movement destination of a user’s drag operation from among a plurality of elements (Baudisch: paragraphs: [0053]-[0054], [0056]-[0058], [0070]; this is further shown in Figures 4-8 and 15A-15C) similar to that of Sekine.  In addition, Baudisch also teaches that the plurality of elements can be displayed on a plurality of displays (the elements are displayed on multiple display devices) (Baudisch: paragraphs [0005], [0070] and further shown in Figure 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display of the elements on a single display device taught by Sekine to include the display of the elements on a plurality of different displays, as taught by Baudisch.  User interaction such as dragging an icon between multiple display devices is well known to one of ordinary skill in the computer arts.  One would have been motivated to make such a combination in order to facilitate user 


	Claim 6 recites limitations similar to the limitations recited in claim 1.  Specifically, claim 6 recites an information processing system comprising: a plurality of displays, a memory, and a processor, coupled to the memory and the plurality of displays, configured to execute a process, the processor comprising the limitations identified in claim 1.  Therefore, the limitations of claim 6 are rejected according to the rejection of the limitations of claim 1.  Specifically, Sekine, as modified by Baudisch, teaches an information processing system comprising: a plurality of displays (Baudisch: paragraph [0070] and Figure 8), a memory (Baudisch: Figures 1 and 3A; Sekine: Figure 3), and a processor, coupled to the memory and the plurality of displays, configured to execute a process (Baudisch: Figures 1 and 3A; Sekine: Figure 3), the processor comprising the limitations identified in claim 1 (please see rejection of claim 1 above. 


	Claim 11 recites limitations similar to the limitations recited in claim 1.  Specifically, claim 11 recites a computer-readable non-transitory medium storing a user interface program which causes a computer to perform a process comprising the limitations identified in claim 1.  Therefore, the limitations of claim 11 are rejected according to the rejection of the limitations of claim 1.  Specifically, Sekine, as modified by Baudisch, teaches a computer-readable non-


	Referring to claims 3 and 8, Sekine, as modified, teaches the user interface method according to claim 1, further comprising:
	storing the object, when the current operating point is on the movement destination candidate icon, and an end operation is performed in which the movement of the current operating point ends, in the window corresponding to the movement destination candidate icon (when the user drops the first element, i.e. icon of a file, on the third element, i.e. the icon of the folder, the file is moved to the interior of the folder) (Sekine: paragraph [0058]). 


	Referring to claims 4 and 9, Sekine, as modified, teaches the user interface method according to claim 1, wherein 
	in the identifying, a display is identified that exists in an area determined in accordance with the relative distance between the starting point and the current operating point of the input operation to move the object and the direction from the starting point to the current operating point (when the user drags an icon, i.e. icon 14 shown in Figure 4, from the starting point to the current point, a second element such as a window/display is extracted from among the plurality of elements; extracting the second element is based on the direction and the 
	in the displaying, a display number used to identify the identified display is displayed so as to be allowed to be selected (the third element displayed to represent the identified second element is displayed with a number to represent the identified second element, as shown in Figures 4-5 for example) (Sekine: paragraphs [0026], [0052] and [0058]). 


	Referring to claims 5 and 10, Sekine, as modified, teaches the user interface method according to claim 3, wherein 
	in the identifying, when the end operation is performed, a location of the current operating point in or around the movement destination candidate icon is calculated, and a location in or around the identified window, which corresponds to the calculated location of the current operating point, is identified (identifying that the user has dropped the first element, i.e. the icon of a file, on the third element, i.e. the icon of the folder, the file is moved to the interior location of the corresponding folder) (Sekine: paragraphs [0045]-[0052], [0058] and [0090]; this is further shown in Figures 4-5), and
	in the storing, the object is placed in the identified location (the dropped file is moved to the location of the folder identified as corresponding to folder icon) (Sekine: paragraph [0058]). 



Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sekine U.S. Publication 2014/0101587, and further in view of Baudisch U.S. Publication 2004/0150664, as applied to claims 1 and 6 above, and further in view of Weber U.S. Publication 2003/0160825.

	Referring to claims 2 and 7, the combination of Sekine and Baudisch, teaches all of the limitations as applied to claims 1 and 6 above.  Weber teaches displaying an object indicating a destination for a dragged object (for example, Figure 3 shows the display of the “samples” folder as the destination for the dragged file) (Weber: paragraph [0035]) similar to that of the combination of Sekine and Baudisch.  In addition, Weber also teaches in identifying, the current operating point is moved in a direction opposite to a direction from the starting point to a movement destination (as shown in Figure 3 for example, the “WEB-INF” file is dragged up, which is the opposite direction from the movement destination “samples,” which is located below the “WEB-INF” file) (Weber: paragraph [0035]); and in the displaying, the movement destination candidate icon is displayed in the vicinity of the current operating point (as shown in Figure 3 for example, the icon indicating the determined destination folder is displayed near the drag point) (Weber: paragraph [0035]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drag operation taught by the combination of Sekine and Baudisch to include dragging the operating point to a direction opposite to a direction from the starting point to a movement destination and displaying the movement destination candidate icon in the vicinity of the starting point as taught by Weber.  One would have been motivated to make such a combination in order to 


	Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TING ZHOU LEE whose telephone number is (571)272-4058.  The examiner can normally be reached on Monday 11:30am-3:30pm, Tuesday 3:30pm-7:30pm, Thursday 3:30pm-7:30pm and Friday 3:30pm-7:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TING LEE
Primary Examiner
Art Unit 2173


/TING Z LEE/Primary Examiner, Art Unit 2173